Opinion issued
December 9, 2010 
 
 
 
 
 
 

 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 01-10-00290-CV
 





















 

TOMAC OF FLORIDA, INC., D/B/A GLOBAL
RESTORATION GROUP, Appellant
 
V.
 
US REAL ESTATE LIMITED PARTNERSHIP, Appellee
 
 

On Appeal from the 190th District Court
Harris County, Texas
Trial Court Cause No. 2009-09430A
 
 

MEMORANDUM
OPINION
Appellant has filed an unopposed motion to dismiss
the appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).
We dismiss all other pending motions as moot.  
PER CURIAM
Panel consists of Justices Jennings,
Alcala, and Sharp.